                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 1:18 CR 630
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
TERRY LEE CHRISTIAN,                             )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge Thomas M. Parker, regarding the change of plea hearing of Terry Lee Christian,

which was referred to the Magistrate Judge with the consent of the parties.

           On October 24, 2018, the government filed a 2 count Indictment, charging Defendant

Christian, with Distribution of Controlled Substances (Death or Serious Bodily Injury Resulting

from Use of Controlled Substance), in violation of 21:841 (b)(1)( C ), and Use of Communications

Facility to Facilitate a Felony Drug Offense, in violation of 21:843(b). Defendant was arraigned on

October 25, 2018, and entered a plea of not guilty to counts 1 and 2 of the Indictment, before

Magistrate Judge Ruiz. On October 9, 2019, Magistrate Judge Parker received Defendant Christian’s

plea of guilty to count 1 of the Indictment and issued a Report and Recommendation (“R&R”),

concerning whether the plea should be accepted and a finding of guilty entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

           On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant

Christian is found to be competent to enter a plea and to understand his constitutional rights. He is
aware of the charges and of the consequences of entering a plea. There is an adequate factual basis

for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.

         Therefore, Defendant Terry Lee Christian is adjudged guilty to count 1 of the Indictment,

in violation of Title 21 U.S.C. Section 841 (b)(1)( C ). This matter was referred to the U. S.

Probation Department for the completion of a pre-sentence investigation and report. Sentencing will

be on January 17, 2020, at 11:00 a.m. in Courtroom 17A, Carl B. Stokes United States Court House,

801 West Superior Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                   /s/SOLOMON OLIVER, JR.
                                                   UNITED STATES DISTRICT JUDGE
October 25, 2019
